Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-8, the language “, preferably from 1:20 to 1:5,” appears which is intended to further limit the broader range of 1:25 to 1:2 provided before it in the claim. Applicant is advised that the use of such a narrowing limitation from a broader recitation is not deemed to be clear and concise as to the exact scope of the claim (is the claim limited to the narrower ranges or not). As such it is suggested that the language be removed from claim 1 and a dependent claim be presented which defined the narrower range for the ratio of molar equivalents of Lewis acid: Lewis base. In claim 1, line 11, the language “, preferably from 1:20 to 1:1,” appears which is intended to further limit the broader range of up to 1:1  provided before it in the claim. Applicant is advised that the use of such a narrowing limitation from a broader recitation is not deemed to be clear and concise as to the exact scope of the claim (is the claim limited to the narrower ranges or not). As such it is suggested that the language be removed from claim 1 and a dependent claim be presented which defined the narrower range for the ratio of molar equivalents of anhydride groups to molar equivalents of the Lewis acid: Lewis base complex component.
In claim 5, lines 3-4, the language “, preferably selected from imidazole compounds and tertiary amine compounds, “ appears to define particular nitrogen-based compounds. Applicant is advised that the use of such a narrowing limitation from a broader recitation is not deemed to be clear and concise as to the exact scope of the claim (is the claim limited to the narrower nitrogen-based compounds or not). As such it is suggested that the language be removed from claim 1 and a dependent claim be presented defining the particular nitrogen-based compounds included in the composition. 
In claim 11, line 6, “forma” should be changed to --form a-- in order to correct an obvious error and make the claim clear and concise. 
In claim 12, line 3, “10” should be changed to --11--. This is deemed necessary in order to correct proper antecedent basis as claim 10 does NOT define a filament wound article which is what claim 12 is further limiting (and claim 11 provided the antecedent basis for the same).
In claim 14, line 3, “15” should be changed to –13-- as the claim cannot depend from a claim which has not been presented yet. Additionally, all the antecedent basis for the preform is provided in claim 13 as presented and thus it would resolve any problem of antecedent basis for such language. 
Allowable Subject Matter
Claims 15-20 are allowed.
None of the prior art of record taught or suggested that one skilled in the art at the time the invention was made would have employed an anhydride compound in combination with a non-aromatic epoxy or non-aromatic oxetane compound which included a curing agent which was a Lewis acid: Lewis base complex. One skilled in the art would not have expected to use the anhydride compound as a cure accelerator and the Lewis acid: Lewis base complex as curing agent wherein the resin was toughened in the manner described. While it was generically known as evidenced by Harper (US 5962586, cited by applicant) to use a polymeric anhydride compound to facilitate cure of an epoxy, there is no indication that one would have used the same with the Lewis acid : Lewis base complex as a curing agent as well. Additionally, while Lewis acid : Lewis base complex was understood to use as a curing agent for epoxy resins (including non-aromatic epoxy resins) as taught by Feng et al (US 2015/0284562) for example, there is no reason to include an anhydride compound with the same as a cure accelerator. 
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
See paragraph 4 above for the reasons as to why claims 1-14 define over the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746